Citation Nr: 1220729	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO. 08-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


 THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from April 1952 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In January 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing). A transcript of that hearing is associated with the claims folder.

The issue on appeal was initially characterized as a new and material evidence issue. This new and material evidence issue was previously before the Board in November 2009. At that time, the Board remanded the new and material evidence issue for further development. 

After completion of this development by the RO, the case was returned to the Board for further appellate consideration in July 2011. In a July 2011 decision, the Board reopened the PTSD and psychiatric disorder claim based on a finding that new and material evidence had been submitted. Thus, the new and material evidence issue is no longer before the Board. In the same July 2011 decision, the Board remanded the underlying service connection issue for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is probative medical and lay evidence of record demonstrating that the Veteran has an anxiety disorder related to stressful incidents experienced during his military service in Korea in the early 1950s. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has an anxiety disorder that was incurred in active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issue, the VCAA notice letters are compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence and service connection issues. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Service Connection for an Acquired Psychiatric Disorder to include PTSD

Upon review of the evidence of record, the Board grants the appeal for service connection for an acquired psychiatric disorder. There is probative medical and lay evidence establishing that the Veteran's current anxiety disorder is related to stressful incidents that occurred during his military service during the Korean War. 

The Veteran contends that he has an acquired psychiatric disorder to include PTSD as the result of several stressful incidents that occurred during his service in Korea during the Korean War in the early 1950s. He reports two stressful incidences in particular. First, he alleges that his unit was sent to Koje-Do prisoner of war (POW) camp to quell a prison riot. He states that he killed several prisoners by stabbing them with a bayonet. Second, he describes being present at the U.S. Embassy in Pusan, Korea at the time of the Korean War Armistice. He says he had to protect the U.S. Embassy from rioters. He maintains he was burned with gasoline and witnessed American soldiers being killed. He adds that he was struck by a 2x4. He alleges continuous psychiatric symptoms since service to include depression, anxiety, insomnia, flashbacks, irritability, panic attacks, alcohol abuse, and social avoidance. He notes he is distressed by crowds because it reminds him of the riots in Korea. See stressor statements dated in July 2003, January 2007, and April 2010; April 2009 representative statement; January 2009 DRO hearing testimony.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

In the present decision, the Board has considered whether the Veteran's claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The available service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder. At separation in February 1954, the Veteran's psychiatric evaluation was normal. However, service records do confirm that he did serve in Korea in 1953 and 1954 during the Korean War.  

VA has determined that certain STRs and service personnel records (SPRs) dated from 1952 to 1954 are missing and may have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973. See NPRC responses dated in July 2003, April 2010, February 2011, and May 2011. When STRs or SPRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Post-service, with regard to continuity of symptomatology, the Veteran says that he began experiencing depression, anxiety, and alcohol abuse shortly after he was discharged from service in 1954. The Veteran is indeed competent to report psychiatric symptoms after his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2). Moreover, the Federal Circuit has held that lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. In any event, with regard to medical evidence of continuity, an April 1962 VA hospital report documented a history of stomach problems since his discharge from service as well as significant alcohol use. Private, VA treatment, and VA Veteran's Home records dated from the 1970s through the 2000s document psychiatric hospitalization and treatment for a variety of mental health issues to include generalized anxiety disorder, depression, alcohol abuse, bipolar disorder, a panic disorder, a mood disorder, a personality disorder, among other psychiatric conditions. In short, the Veteran's lay assertions, supported by certain medical evidence of record, are somewhat credible for purposes of establishing continuity of symptomatology of limited psychiatric symptoms since discharge from service. Barr, 21 Vet. App. at 310. 

Most importantly, there is probative, competent evidence of a nexus (i.e., link) between the Veteran's current anxiety disorder and his military service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). An August 2011 VA psychological examiner opined that the Veteran's symptoms of an anxiety disorder not otherwise specified are "most likely" caused by or the result of his military service. In making this determination, the VA examiner did assess that the Veteran's reported involvement in certain events in Korea is not consistent with the documented history. Specifically, the Veteran was not credible in his assertion that he was present at the Koje-Do POW camp to quell a prison riot. Internet historical records submitted by the Veteran reveal that these particular events at Koje-Do POW camp occurred between January 1952 and June 1952. However, the Veteran himself has stated, and available service records attest, that the Veteran was only in Korea from January 1953 to February 1954. See DRO hearing testimony at page 2. In short, the Veteran's alleged exposure to this stressful incident in Korea is not credible.  

However, the Board finds the Veteran has credibly described being present at the U.S. Embassy in Pusan, Korea during the Korean War Armistice in the summer 1953. He maintains was assigned to protect the U.S. Embassy from rioters. Several STRs document that he was present in Pusan, Korea during that time period. VA law provides that each disabling condition the Veteran seeks service connection for must be considered on the basis of the places, types, and circumstances of service as shown by the Veteran's service records, the official history of each organization in which the Veteran served, medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 CFR 3.303(a). Therefore, the Board finds the Veteran's that this particular in-service incident is consistent with the places, types, and circumstances of his service in Korea. The August 2011 VA psychological examiner assessed that the Veteran has an anxiety disorder related to this reported incident. 

Overall, the August 2011 opinion and subsequent addendum was thorough, supported by an explanation, based on a review of the claims folder, and supported by some evidence of record. There is no contrary medical opinion of record. 

And merely because an anxiety disorder was not diagnosed during service, it does not preclude service connecting it where, as here, there is probative post-service medical evidence relating it to service. See 38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

According, resolving doubt in the Veteran's favor, the evidence supports service connection for an anxiety disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board in the present decision is awarding service connection for an anxiety disorder, this award is limited to only some of the Veteran's psychiatric impairments. There is probative medical evidence that the Veteran's other multiple psychiatric diagnoses are not related to his military service.  The VA psychological examiner explained in the August 2011 opinion and January 2012 addendum opinion that only certain, limited psychiatric symptoms of the Veteran's anxiety disorder are related to service. The Veteran's infrequent re-experiencing symptoms (4-6 times per year), specific anxiety symptoms, avoidance symptoms, belief that others do not understand him, loss of interest in hobbies, difficulty sleeping, frequent anger, poor concentration, and exaggerated startled response are all attributable to his service-connected anxiety disorder. 

However, the VA examiner concluded that the Veteran's anxiety disorder symptoms do not cause the majority of the Veteran's mental health impairment. His numerous other psychiatric symptoms and diagnoses throughout the appeal are not attributable to his service-connected anxiety disorder. Specifically, his depressive disorder, panic disorder, and bipolar disorder are not related to his military service or his service-connected anxiety disorder. The Veteran's previous alcohol dependence disorder was in sustained full remission. It was noted that many of the Veteran's psychiatric symptoms began long after his military service. The death of the Veteran's father after service was also listed as a factor. VA and private treatment records dated from the 1960s through the 2000s provide support for the VA examiner's assessment, as they reveal that the Veteran reported many post-service incidents and trauma (including a severe finger injury in an accident and family conflicts) that impacted his mental health. 

With regard to PTSD, in order to establish service connection for PTSD, there must be current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). In the present case, the Board finds the most probative medical evidence is against a finding that the Veteran has PTSD. Specifically, the August 2011 VA psychological examiner assessed that the Veteran did not meet the full diagnostic criteria for PTSD. The Veteran did not report sufficient frequent re-experiencing symptoms to meet the PTSD diagnosis. Although several earlier VA and private examinations and reports diagnosed the Veteran with PTSD due to his experiences in Korea, these evaluations were not as thorough as the August 2011 VA psychological examiner's evaluation. Also, numerous VA and private treatment records dated from the 1960s through the 2000s failed to assess a PTSD diagnosis. 

The Board does not express an opinion as to the severity of the Veteran's service-connected anxiety disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action.


ORDER

Service connection for an anxiety disorder is granted. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


